Citation Nr: 0740875	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO. 04-29 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating for right lower 
extremity claudication, status post popliteal release, 
currently evaluated as 20 percent disabling. 

2. Entitlement to an increased rating for left lower 
extremity claudication, status post popliteal release, 
currently evaluated as 20 percent disabling. 

3. Entitlement to an effective date earlier than 
July 28, 2003, for 20 percent evaluations for bilateral lower 
extremity claudication, status post popliteal release. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
November 1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Waco, Texas, Department of Veterans' Affairs (VA) 
Regional Office (RO), which increased the veteran's right and 
left lower extremity claudication, status post popliteal 
release, to 20 percent each, effective July 2003. The veteran 
disagreed with the 20 percent ratings and the effective date 
of the grant of 20 percent, and the current appeals ensued. 

In September 2006, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge (VLJ). A 
transcript of the hearing is of record and associated with 
the claims folder. 

In December 2006, the Board remanded the case for further 
development. This case is now ready for appellate review. 




FINDINGS OF FACT

1. Right lower extremity claudication, status post popliteal 
release is not productive of claudication on walking between 
25 and 100 yards on a level grade at two miles per hour, and; 
trophic changes (thin skin, absence of hair, dystrophic 
nails) or ankle/brachial index of 0.7 or less. 

2. Left lower extremity claudication, status post popliteal 
release is not productive of claudication on walking between 
25 and 100 yards on a level grade at two miles per hour, and; 
trophic changes (thin skin, absence of hair, dystrophic 
nails) or ankle/brachial index of 0.7 or less.

3. By rating decision of May 1996, service connection for 
bilateral lower extremity claudication was granted and a 
noncompensable rating was awarded, effective 
November 4, 1995.

4. The veteran was notified of the grant and his appellate 
rights in a letter of May 1996; no appeal was filed. 

5. The veteran filed a claim for an increased rating for 
right and left lower extremity claudication, status post 
popliteal release, received by VA July 28, 2003. 

6. It was not factually ascertainable prior to July 28, 2003, 
that the veteran's right and left lower extremity 
claudication, status post popliteal release was productive of 
claudication on walking more than 100 yards, and; diminished 
peripheral pulses. 


CONCLUSIONS OF LAW

1. The criteria for an increased rating for right lower 
extremity claudication, status post popliteal release have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.04, Diagnostic Code 7115 (2007). 

2. The criteria for an increased rating for left lower 
extremity claudication, status post popliteal release have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.04, Diagnostic Code 7115 (2007). 

3. An effective date earlier than July 28, 2003, for 
20 percent evaluations for bilateral lower extremity 
claudication, status post bilateral popliteal release is not 
warranted. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(b)(2)(o)(2) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
veteran is expected to provide; and (4) must ask the veteran 
to provide any evidence in his possession that pertains to 
the claim. See 38 C.F.R. § 3.159 (2007). These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Such notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits is issued by 
the agency of original jurisdiction. Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004). Notice errors (either in timing 
or content) are presumed prejudicial, but VA can proceed with 
adjudication if it can show that the error did not affect the 
essential fairness of the adjudication by showing: 1) that 
any defect was cured by actual knowledge on the part of the 
veteran; 2) that a reasonable person could be expected to 
understand from the notice what was needed; or 3) that a 
benefit could not have been awarded as a matter of law. 
Sanders v. Nicholson, 487 F.3d 881 (2007). In a letter dated 
in August 2003, the veteran was advised prior to the 
September 2003 rating decision, and in accordance with the 
requirements of C.F.R. § 3.159(b)(1) of what is required for 
an increased rating. After a December 2006 Board remand, the 
veteran was notified that same month of the requirements for 
an earlier effective date.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits be assigned if service connection is awarded. The 
veteran received Dingess notification in December 2006. 
Additionally, since the preponderance of the evidence is 
against the claim, any question as to the appropriate 
disability rating and effective date to be assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes a September 2003 VA examination report, an 
addendum to that September 2003 VA examination report, and a 
March 2006 VA examination report. There are no known 
additional records or information to obtain. 

A hearing was offered, and the veteran testified before the 
undersigned VLJ at a September 2006 Travel Board hearing. As 
such, the Board finds that the record as it stands includes 
sufficient competent evidence to decide this claim. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with his claims.


Increased Ratings

The veteran asserts that his right and left lower extremity 
claudication, status post popliteal release is more severe 
than the current evaluations reflect. He complains of muscle 
failure and burning in the calves, problems climbing a flight 
of stairs, down hills, and mowing the lawn. 

By rating decision of May 1996, service connection was 
granted for bilateral lower extremity claudication, and 
awarded a noncompensable rating, effective November 4, 1995, 
the day after the release from active duty. By rating 
decision of September 2003, it was noted that a revision of 
the law related to the veteran's lower extremity claudication 
became effective January 12, 1998. The veteran's disabilities 
were rated separately for the right and left lower extremity. 
Effective July 28, 2003, the veteran's noncompensably 
evaluated right lower extremity claudication, status post 
popliteal release, was increased to 20 percent, as well as 
the left lower extremity claudication, status post popliteal 
release. Both disabilities have been separately rated 
20 percent, effective since that date. 

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific service-connected 
disability. The ratings are intended, as far as can 
practicably be determined, to compensate for the average 
impairment of earning capacity resulting from such disability 
in civilian occupations. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4. Evaluation of a service-connected disability 
requires review of the entire medical history regarding the 
disability. 38 C.F.R. §§ 4.1, 4.2 It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking employment, 38 C.F.R. § 4.2, and to 
resolve any reasonable doubt regarding the extent of the 
disability in his favor. 38 C.F.R. § 4.3. If there is a 
question as to which evaluation to apply, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal. See generally Fenderson v. West, 12 
Vet. App. 119 (1999). 

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2. Staged ratings 
are, however, appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings. The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim. Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).

The veteran was granted service connection for right and left 
lower extremity claudication, status post popliteal release, 
which is rated by analogy to thrombo-angiitis obliterans 
(Buerger's Disease) under DC 7115, 38 C.F.R. § 4.104.

Under DC 7115, a 20 percent disability rating is assigned 
when claudication is seen upon walking more than 100 yards, 
and there is either diminished peripheral pulses or the 
ankle/brachial index is 0.9 or less. A 40 percent disability 
is assigned when claudication is seen upon walking between 25 
and 100 yards on a level grade at 2 miles per hour, along 
with either trophic changes (thin skin, absence of hair, 
dystrophic nails) or an ankle/brachial index of 0.7 or less. 
A 60 percent evaluation is warranted for claudication on 
walking less than 25 yards on a level grade at two miles per 
hour and either persistent coldness of the extremity or an 
ankle/brachial index of .5 or less. A 100 percent evaluation 
is warranted for ischemic limb pain at rest and either deep 
ischemic ulcers or an ankle/brachial index of .4 or less. 38 
C.F.R. § 4.104 (2007).

The ankle/brachial index is the ratio of the systolic blood 
pressure at the ankle (determined by a Doppler study) divided 
by the simultaneous brachial artery systolic blood pressure. 
The normal index is 1.0 or greater. See 38 C.F.R. § 4.104, DC 
7115, Note (1).

These evaluations are for involvement of a single extremity. 
If more than one extremity is affected, evaluate each 
extremity separately and combine (under38 C.F.R. § 4.25) 
using the bilateral factor (38 C.F.R. § 4.26) if applicable. 
DC 7115, Note (2). 

The veteran underwent VA examination in September 2003. He 
reported that he had symptoms of his disorder when he tried 
to do physical activity such as climbing a flight of stairs, 
jumping, and while mowing the lawn. He had burning and 
cramping sensation in his legs. He did not complain of cold 
feet, numbness or tingling sensation of the feet. 

Physical examination revealed no evidence of muscle atrophy. 
Calf muscles and other muscles were extremely well developed. 
He was able to walk on his toes, as well as his heels. His 
feet were warm to touch. The femoral pulses were present 
without bruit. The posterior tibial and dorsalis pedis pulses 
were present and of good volume, bilaterally. Toe pressure in 
the vascular lab was 134 on the right and 155 on the left and 
normal ankle/brachial index-toe pulse, bilaterally. The 
diagnostic assessment was post operative status popliteal 
artery release, bilateral, and exercise-induced bilateral 
claudication claimed by the veteran with symptoms of burning, 
cramping, and pain in both lower extremities on activities. 

A September 2003 addendum of testing done in the vascular 
surgery clinic was associated with the claims folder. Testing 
showed right ankle/brachial index of 1.0 with toe pressure of 
134 and left ankle/brachial index of 1.0 with toe pressure of 
155. There was normal palpable dorsalis pedis and posterior 
tibial pulse, bilaterally. Resting ankle/brachial index/toe 
pulse, was normal, bilaterally. 

The veteran underwent VA examination in March 2006. The 
veteran complained of muscle failure and burning calf muscle 
if he climbed two flights of stairs, and reported that he 
found it difficult to push a self propelled lawnmower. He 
complained of squeezing pain in both calf muscles when 
walking 20 feet to a room. He complained of being unable to 
climb one flight of stairs, go down hills, climb stairs, or 
play basketball. He did not take medication for this 
disability. 

Physical examination revealed the veteran was able to tiptoe 
walking without any pain but did feel some squeezing while 
performing that act. On examination of the dorsalis pedis, 
the tibialis posterior, and popliteal pulses, all pulses were 
well felt. There was no atrophy of the calf muscles. There 
was no swelling of the feet. His toenails were fine and not 
blue. He had normal hair distribution and both of his feet 
were warm. There were two scars of previous popliteal 
release. They were well healed and located behind his knees. 
The diagnostic impression was 39 year old veteran with pain 
in his calf muscles since his service days which was 
gradually getting worse. He was unable to mow his lawn and 
had to use a self propelling lawnmower. He was not taking 
medication for his disability. Ankle/brachial indexes were 
normal in September 2003. There was no evidence at the time 
of the examination of significant vascular occlusive disease 
at rest in either leg. The right and left ankle/brachial 
index were 1.0. 

The veteran and his wife testified at a Travel Board hearing 
before the undersigned in September 2006. The veteran 
indicated that his right and left lower extremity 
claudication resulted in cramping, difficulty walking, and a 
burning sensation. He related that he was a car salesman and 
worked 12 to 14 hours per day; missed no work due to his 
disability; and wore no hose, braces, or appliances related 
to his bilateral lower extremity disability. He testified 
that he was able to walk a 1/4 mile at a moderate pace prior to 
experiencing symptoms and 200 to 300 yards at a brisk pace 
before experiencing symptoms. His spouse testified that she 
observed thickening of the toenails, his inability to mow the 
lawn, and muscle tone loss in his calves. 

Based upon the foregoing history and examination findings, 
the record shows that the veteran's right and left lower 
extremity claudication, status popliteal release warrants no 
more than the 20 percent rating for each lower extremity 
throughout the rating period. The veteran is able to walk on 
flat surfaces and shows no evidence of thin skin or absence 
of hair on the lower extremity. His ankle/brachial index in 
1.0, bilaterally. Claudication on walking between 25 and 100 
yards on level grade at 2 miles per hour, trophic changes, or 
ankle/brachial index of 0.7 or less is not shown. Based on 
the foregoing , an increase in rating at any time throughout 
the appeals period is not warranted. 

The veteran's right and left lower extremity claudication, 
status post popliteal release is rated by analogy and there 
is no other diagnostic code which could provide more than a 
20 percent disability rating, based on the objective findings 
on VA examination. See 38 C.F.R. § 4.104. Thus, the Board 
finds that an increased rating is not warranted under any 
other diagnostic code. 


Earlier Effective Date

The veteran asserts that a 20 percent rating is warranted for 
right and left lower extremity claudication, status post 
popliteal release, prior to July 28, 2003. He maintains that 
he should have been rated 20 percent for each lower extremity 
at the initial grant of service connection. He states that 
there is no change in his disability level between the 
present and his initial rating and that he was not notified 
of a scheduled VA examination because VA sent the examination 
request to a prior Oregon address and not to his home address 
in Texas. 

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110 (West 2002) and 38 C.F.R. § 3.400 (2006). These 
provide, in pertinent part, that an effective date of service 
connection will be the day following separation from active 
service or date entitlement arose if the claim is received 
within one year after separation from service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a),(b)(1); 38 C.F.R. § 
3.400(b)(2) (2007).

Generally, the effective date for the grant of an increased 
rating for a service-connected condition shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore. 38 
U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 1351, 1354 
(Fed. Cir. 1999). A claim for increased rating, however, 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date. 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The veteran initially filed a claim for entitlement to 
service connection for claudication of the right and left 
lower extremities in November 1995. On his application for 
compensation and pension, the veteran advised the RO that his 
mailing address was in Roseburg, Oregon. Although the veteran 
had signed the application on October 31, 1995, the 
application was received by the Waco, Texas RO on November 
13, 1995. 

A March 1996 Compensation and Pension Examination Form was 
issued to schedule the veteran for a VA examination in 
connection with his claims. The veteran was scheduled for a 
VA examination on April 24, 1996. He did not report. Data in 
the claims folder indicates that the phone number on the 
request was out of state and had been disconnected. 

During that period, the veteran sent a statement to the RO in 
Portland, Oregon, indicating that he had moved to El Paso 
Texas. That letter was received by the RO on April 1, 1996. 
By rating decision of May 1996 and issued by the RO in 
Portland, Oregon, the veteran was granted service connection 
for bilateral lower extremity claudication and a 
noncompensable rating was awarded, effective November 4, 
1995, the day after the veteran's discharge from active 
service. Notice was sent that same month to the previously 
designated address in Roseburg, Oregon, detailing the 
veteran's appellate rights. No appeal was received with 
regard to that decision.

On July 28, 2003, the veteran filed an increased rating claim 
for bilateral popliteal claudication. He provided a Flower 
Mound, Texas address. He underwent VA examination in 
September 2003. He complained of symptoms while climbing a 
flight of stairs, jumping, and while mowing the lawn. He 
complained of a burning and cramping sensation in his legs. 

By rating decision of September 2003, the evaluation of the 
right and left lower extremity claudication, status popliteal 
release which was rated as 0 percent, was increased to 20 
percent, and separately assigned for the right and 20 percent 
for the left, effective July 28, 2003. 


As an initial matter, it is critical to note that the veteran 
is not contending that he was not notified of the May 1996 
rating decision or of his rights to then appeal that 
decision. Instead, the veteran maintains that the present 
severity of his disorder is the same as it was when he was 
initially granted service connection, when he provided his El 
Paso, Texas address but that he was not made aware of the 
scheduled VA examination. 

It is clear that he did attempt to inform VA of his change of 
address. However, the VA examination was scheduled for the 
same month by the Compensation and Pension Service as the 
month that the veteran submitted a change of address to the 
Regional Office, in April 1996. The veteran initially 
indicated that he was unaware of the scheduled VA 
examination. There was no return of the letter to VA as 
undeliverable. He later testified during his VA Travel Board 
hearing, that he had received notice of the scheduled VA 
examination from his parents in Oregon, but had not received 
notice in a timely manner so as to reschedule the 
examination, since he then lived in Texas. 

There is no basis upon which to grant an earlier effective 
date for the increased evaluation at issue. In evaluating the 
veteran's current claim for an earlier effective date for an 
increased rating for right and left lower extremity 
claudication, status post popliteal release, the Board can 
only look to the date of the claim for increase, 
July 28, 2003, and the medical evidence received within the 
one-year period prior to the date of the claim, in deciding 
whether an earlier effective date is warranted. In this 
matter, no evidence was submitted or of record within one 
year of July 28, 2003, to provide information sufficient to 
find at that time the current level of severity of the 
veteran's right and left lower extremity claudication, status 
post popliteal release. Not until the veteran underwent the 
September 2003 VA examination, was there evidence of record 
that showed that the veteran warranted a compensable rating 
for right and left lower extremity claudication, status post 
popliteal release. 

Moreover, in Rudd v. Nicholson, 20 Vet. App. 296 (2006), the 
Court held that when a rating decision is final, only a 
request for a revision premised on clear and unmistakable 
error (CUE) could result in the assignment of earlier 
effective dates. A freestanding claim for earlier effective 
dates, once the appeal becomes final, attempts to vitiate the 
rule of finality. The claimant had one year from notification 
of the May 1996 RO decision to initiate an appeal by filing a 
notice of disagreement (NOD) with the decision, and the 
decision became final when an appeal was not perfected within 
the allowed time period. 38 U.S.C.A. § 7105(b) and (c); 
38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a). Thus, an 
attempt to overcome finality in raising a freestanding claim 
must fail. 

Based on the foregoing, an effective date earlier than 
July 28, 2003, for a 20 percent rating for both the veteran's 
right and left lower extremity claudication, status popliteal 
release is not warranted. 


ORDER

An increased rating for right lower extremity claudication, 
status post popliteal release is denied. 

An increased rating for left lower extremity claudication, 
status post popliteal release is denied. 

An effective date earlier than July 28, 2003 for 20 percent 
evaluations for bilateral lower extremity claudication, 
status post bilateral popliteal release is denied. 





____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


